Citation Nr: 1744209	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO. 12-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for skin rashes manifested by pruritus, prior to May 2, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a December 2016 rating decision, the RO granted an increased 30 percent disability rating for the Veteran's skin rashes manifested by pruritus, effective from May 3, 2016. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In May 2017, the Veteran provided testimony in a videoconference hearing before the undersigned Veterans Law Judge who noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

During the hearing, the Veteran asked to leave the record open for 60 days until July 25, 2017, because he had a VA appointment on June 7, 2017 to evaluate his skin. The June 7, 2017 VA medical record was associated with the claims file on June 14, 2017 and the Veteran waived RO consideration of the record in a statement received along with the VA medical record.


FINDINGS OF FACT

1. Prior to May 2, 2016, the Veteran's skin rashes manifested by pruritus, at worst, resulted in infections of the skin covering a total body area of less than 5 percent of the entire body or exposed areas, and did not require systemic or topical corticosteroid or other immunosuppressive drugs as treatment.
2. Since May 3, 2016, the Veteran's skin rashes manifested by pruritus, at worst, resulted in infections of the skin covering a total body area 20 to 40 percent of the entire body or exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs as treatment.


CONCLUSION OF LAW

The criteria establishing an initial compensable evaluation for skin rashes manifested by pruritus, prior to May 2, 2016, and in excess of 30 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7806, 7820 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

While the Veteran's representative has not made an assertion that VA has a duty to obtain Social Security records identified by the Veteran, the Board will address why it is concluding that these records do not need to be obtained, as it finds the records are not relevant to the issue before the Board. Specifically, the Veteran wrote in a September 2012 substantive appeal (VA Form 9) that he was not working and was on Social Security Disability. In a June 2013 VA Compensation and Pension (C&P) examination for mental disorders (not on appeal), the examiner noted the Veteran's occupational history, including from 1988 to 2000, when he made containers for fast food products. The examiner wrote that the Veteran had a "major back surgery" and had been on Social Security Disability since. The Veteran reported that his back had "good days and bad days" and that he was in pain most of the time from his back and sciatic nerve damage. This is indicative that the Veteran was awarded Social Security Disability benefits for a non-service-connected disability or non-service-connected disabilities related to his "major back surgery" and the evidence of record does not suggest otherwise. Further, the Veteran testified in the May 2017 Board hearing that all treatment for his skin rashes had been at VA. Thus, the Board finds that these records are not relevant to the Veteran's claim for increase for his service-connected skin rashes manifested by pruritus and there is no duty to obtain the Social Security records. See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.").

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that his skin rashes manifested by pruritus, currently evaluated under DC 7806 for dermatitis or eczema, warrants a compensable rating, prior to May 2, 2016, and in excess of 30 percent thereafter.

Under DC 7806,a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 38 C.F.R. § 4.118 , DC 7806.

The Board finds that for the appeal period prior to May 2, 2016, a compensable rating is not warranted as the preponderance of the evidence is against a finding that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected by the Veteran's skin rashes manifested by pruritus, or; intermittent systemic immunosuppressive drugs were required for a duration of less than six weeks during a 12-month period. 

An April 2004 VA medical record indicates that the Veteran complained of generalized itching and stated that the rash was on his arms, stomach, back, and legs. The Veteran reported discomfort which kept him from sleeping and that it was a recurrent problem. The Veteran stated that the itch exacerbated at times and he turned red and had whelps when he scratched. An examination revealed red streaks on the left antecubital from scratching and that there was no rash over the torso or arms. 

The Veteran was afforded a VA examination in July 2010. The Veteran reported that he had rash that had been treated with hydroxyzine, which made him drowsy. He reported flare-ups four times a year with red bumps on his chest, abdomen, and back. He stated that when he scratched, he developed raised, red, "welt" but when the examiner described hives, the Veteran denied that he had hives at any time. The examiner stated that the skin disorder is intermittent; the Veteran did not take any corticosteroids or immunosuppressant drugs and had not even seen a dermatologist for the skin disorder. The Veteran only used hydroxyzine at time of acute flares and did not have systemic symptoms such as fever or weight loss. He had no benign nor neoplasms, and did not describe urticarial. The Veteran described a raised, slightly red area, which would become itchier after he scratched. 

Upon physical examination of the body, including the areas that the Veteran reported the rash would occur; his abdomen, chest, and back, there was no rash present at the time of the examination. The examiner noted that on the Veteran was instructed to scratch with his fingernails and he developed raised, red, linear lesions in the area scratched. The examiner's diagnosis was intermittent rash lasting for one week, occurring four times a year and pruritic and a dramatic graphic response to scratching with raised, red areas noticed.

In a February 2011 notice of disagreement (NOD), the Veteran asserted that the disability rating assigned was incorrect because the skin disorder affected a minimum of 20 percent of his body, not less than 5 percent. The Veteran also contended that during flare-ups, he was unable to perform daily functioning tasks and could not operate a motor vehicle until the skin disorder cleared. He stated that he applied medication every hour and was moderately affected emotionally with anxiety during the outbreaks that occurred approximately every three months.

A December 2012 VA medical record reflects that the Veteran's skin was dry, flaky, with pigmented lesion to the bilateral ears, chest, and back and the physician assessed eczema. A March 2013 VA medical record indicates that the Veteran presented to the pharmacy to ask for a renewal of his hydroxyzine prescription. The Veteran reported that his rash had flared-up and that he used the hydroxyzine for itch.

After considering the medical and lay evidence, prior to May 2016, the Veteran's skin disorder was intermittent and manifested in itch and rash during flare-ups roughly four times a year as determined in the July 2010 VA examination. An April 2004 VA medical record reflects that the Veteran reported rash on his arms, stomach, back and legs, however upon examination, there was no rash over the torso or arms. During the July 2010 VA examination, a physical examination of the body was performed, including the areas the Veteran reported the rash would occur; his abdomen, chest, and back, which revealed no rash was present at the time of the examination. The Veteran only required treatment of hydroxyzine during times of acute flares and did not have systemic symptoms such as fever or weight loss. The July 2010 VA examiner specifically noted that the Veteran did not take any corticosteroids or immunosuppressant drugs and had not even seen a dermatologist for the skin disorder. Therefore, hydroxyzine is not a corticosteroid or immunosuppressant drug and a compensable disability rating based on use of corticosteroids or immunosuppressant drugs is not applicable. 38 C.F.R. § 4.118, DC 7806.

To the extent that the Veteran asserts that his skin rashes manifested by pruritus covers a greater percentage of his exposed and/or total body area, the Board finds his assertions are outweighed by the competent VA examination report from July 2010 and VA medical records. The Board finds the observations of the VA medical professionals to be more probative as to the percentage of body area affected, as such a professional has training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body. 

In regard to the Veteran's contention that his skin disorder "moderately affected [him] emotionally with anxiety," in the February 2011 NOD, the Veteran has been in receipt of service connection for a depressive disorder, not otherwise specified, associated with skin rashes manifested by pruritus, since February 15, 2011, thus the Veteran is already compensated for the symptomology described. The Veteran has not appealed the currently assigned 30 percent rating under DC 9417; therefore further discussion is not necessary.

The Board considered whether a compensable rating was available under other potentially applicable diagnostic codes, prior to May 2, 2016, however, the evidence did not demonstrate that the Veteran's service-connected skin disorder was manifested by scars or characteristics of disfigurements. 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805 (2016). The Board finds no other applicable DC.

The preponderance of the evidence is also against a finding that more than 40 percent of the entire body or more than 40 percent of exposed areas were affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period during the appeal period after May 2, 2016. The Veteran was afforded another VA examination in May 2016. The examiner indicated that the Veteran had a diagnosis of eczema with pruritus that covered a total body area of 20 to 40 percent and an exposed area of 20 to 40 percent. The skin condition specifically affected the neck, upper torso, groin area, legs, and arms. The skin condition did not cause scarring or disfigurement of the head, face, or neck; and the Veteran did not have any benign or malignant skin neoplasms (including malignant melanoma) or systemic manifestations due specifically to any skin diseases (such as fever, weight loss, or hypoproteinemia associated with skin conditions such as erythroderma). The examination report reflects that the Veteran's treatment for pruritus included constant or near constant use in the 12 months preceding the examination of topical corticosteroid, betamethasone cream, and 6 weeks or more, but not constant use in the 12 months preceding the examination of an antihistamine, hydroxyzine 25mg bid. The examiner left sections in the examination report for other topical medications; systemic corticosteroids or other immunosuppressive medications; immunosuppressive retinoids, sympathomimetics; and other oral medications blank, indicating that the Veteran did not require any of the above to treat his skin disorder. The examiner checked "no" when asked if the Veteran had any treatments or procedures other than systemic or topical medications in the preceding 12 months for exfoliative dermatitis or papuosquamous disorders and if the Veteran had any debilitating or non-debilitating episodes due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis. There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the skin condition and it did not impact his ability to work as determined by the examiner. 

During the May 2017 Board hearing, the Veteran testified that he had been taking medication that was similar to a corticosteroid or an immunosuppressive drug since 2004. The Veteran reported an outbreak from his shoulder down to below his abdominal area and between his hips and knees which he stated he expressed during the 2015 examination. He stated that his outbreaks would last two to three weeks at most and that he would experience outbreaks about three times a year without requiring hospitalization. He asserted that the oral medication prescribed would ease, dry up, and help heal or cover up the pain and the welts.

During the May 2016 VA examination, the Veteran's skin rashes manifested by pruritus was diagnosed as eczema which covered 20 to 40 percent of total body area and 20 to 40 percent of exposed area which warrants a 30 percent disability rating under DC 7806. The examiner indicated that the Veteran used a topical corticosteroid, betamethasone cream, and an antihistamine, hydroxyzine. While the Veteran testified in the May 2017 Board hearing that he had been taking medication similar to a corticosteroid or an immunosuppressive drug since 2004, the May 2016 VA examiner indicated that hydroxyzine is an antihistamine and left the systemic corticosteroids or other immunosuppressive medications check box unchecked in the examination report. The Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code. Johnson v. McDonald, 27 Vet. App. 497 (2016). The Federal Circuit, however, reversed the decision by the Court. Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017). In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'" The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied." Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. As the May 2016 VA examiner specifically checked the boxes indicating that the Veteran used topical corticosteroids and antihistamines, the Board finds that such treatment does not amount to systemic corticosteroids or other immunosuppressive medications as defined under DC 7806. The Veteran's skin rashes manifested by pruritus warrants a 30 percent disability rating for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected as determined in the May 2016 VA examination. A 40 percent disability rating under DC 7806 is not warranted at any point of the appeal period as the Veteran's skin disorder has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Board has also considered whether a higher rating was available under other potentially applicable diagnostic codes, however, the evidence did not demonstrate that the Veteran's service-connected skin disorder was manifested by scars or characteristics of disfigurements. 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805. The Board finds no other applicable DC. 

The Board appreciated the testimony the Veteran provided at his May 2017 hearing before the undersigned and that the Veteran assisted with the development of his claim by submitting additional evidence discussed at the hearing.  

For the above reasons, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable disability rating for skin rashes manifested by pruritus prior to May 2, 2016, and in excess of 30 percent thereafter, is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990). Thus, the claim for higher ratings during the appeal is denied.


ORDER

An initial compensable disability rating for skin rashes manifested by pruritus prior to May 2, 2016, and in excess of 30 percent thereafter, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


